FILED
                            NOT FOR PUBLICATION                             MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GLENDA MARISOL MERCADO-                          No. 10-72091
PALMA,
                                                 Agency No. A070-942-656
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                      **
                            Submitted May 15, 2012


Before: CANBY, GRABER and M. SMITH, Circuit Judges.

       Glenda Marisol Mercado-Palma, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals' order dismissing her appeal

from an immigration judge's decision denying her motion to reopen deportation


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen, Arrieta v. INS,

117 F.3d 429, 430 (9th Cir. 1997) (per curiam) and we deny the petition for

review.

      The agency did not abuse its discretion in denying Mercado-Palma’s motion

to reopen to rescind her deportation order because the hearing notice was sent by

certified mail to the address last provided by Mercado-Palma and she failed to

rebut the presumption of effective service. See id. at 431 (“[N]otice by certified

mail sent to an alien's last known address can be sufficient under the Act, even if

no one signed for it.”).

      PETITION FOR REVIEW DENIED.